DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2020.
The applicant has not given a written response to the species election but there has been an amendment made to the claim with the species election that is to include the species Lemon balm (Melissa officinalis), Passion flower (Passiflora incarnata), ashawaganda, Indian Ginseng (Somnifera). The applicant should note that the election of species is moot based on the amending of the claims.
 Claims 1-12 are being examined on the merits.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  “Ashawaganda” should be spelled as “ashwaganda”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 2, the applicant discloses “wherein cannabis is selected from the group consisting of: cannabidiol (CBD), cannabidiol acid (CBDA), cannabinol (CBN), cannabigerol (CBG), cannabigerol acid (CBGA), cannabidivarin (CBDV), cannabidivarin acid (CBDVA), cannabinovarin (CBNV), cannabigerovarin (CBGV), cannabichromene (CBC), a naphthoylindole, a phenylacetylindole, a benzoylindole, a cyclohexylphenole, delta-9 tetrahydrocannabinol (THC or dronabinol), delta-8 tetrahydrocannabinol (D8-THC), tetrahydrocannabinol acid (THCA), tetrahydrocannabivarin (THCV), tetrahydrocannabivarin acid (THCVA), the pharmaceutical agent is CBD, THC or combinations thereof.  Conventionally cannabis is the name for the particular plant and the species provided in the claim are plant components such as cannabinoids. Therefore it is unclear how to select the plant form its parts and the claims are indefinite. 
Claim 2 recites the limitation "the pharmaceutical agent" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Interpretation
For compact prosecution the interpretation of cannabis will be interpreted to mean a product made from cannabis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Vitamin B, Vitamin C,  cannabis and the cannabinoids: cannabidiol (CBD), cannabidiol acid (CBDA), cannabinol (CBN), cannabigerol (CBG), cannabigerol acid (CBGA), cannabidivarin (CBDV), cannabidivarin acid (CBDVA), cannabinovarin (CBNV), cannabigerovarin (CBGV), cannabichromene (CBC),  naphthoylindole,  phenylacetylindole, a benzoylindole, a cyclohexylphenole, delta-9 tetrahydrocannabinol (THC or dronabinol), delta-8 tetrahydrocannabinol (D8-THC), tetrahydrocannabinol acid (THCA), tetrahydrocannabivarin (THCV), tetrahydrocannabivarin acid (THCVA), and herbs and the herbs Lemon balm (Melissa officinalis); Passion flower (Passiflora incarnata), ashwaganda, Indian Ginseng (Somnifera). 
Cannabis, lemon balm, passion flower, and ashwaganda are all plants and herbs, while all of the cannabinoids are the chemical components of cannabis the plant. Vitamin B and vitamin C are made from plants and/or animals. All of these components are nature-based components and are the judicial exceptions because they are the same components found in nature and therefore are the closets counterparts to the exceptions. Vitamins can also be synthetically made but these counterparts would also be examined to see if there are any 
These components are obtained either through the extraction from plants/animal material etc. and are made by partitioning the starting material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of the starting material versus the insoluble material composition that is generally discarded.  Each composition has a different subset of the compounds originally present in the starting nature based material.  The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant/animal/ material in an unseparated form which are chemically identical to the extracted compounds. As for the vitamins, even if synthetic vitamins were used these would still have to be compared to the naturally occurring counterparts which are the identical to the nature-based vitamins themselves.
This judicial exception is not integrated into a practical application because the additional elements being a pharmaceutical composition for treating stress and/or anxiety in a patient (claim 1) is only an intended use and a pharmaceutically acceptable excipient can also be nature based (i.e. gelatin, cellulose, starch etc.). The single additional element is at best the equivalent of merely adding the words “apply it” to the judicial exception. 
The additional elements that the components of the composition be specific mg per dose (claims 4, 5, 7-12) is only further limiting the amount of the judicial exception being used in the composition and none of these additional elements previously evaluated add anything 
Since the naturally-occurring components are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility. Admixing naturally-occurring plant extracts especially cannabis or cannabinoids for the purpose of treating stress or anxiety is also well-understood, routine, and conventional in the art as evidence by Bryson (US20170348276A1), Modi (US9833461B2), Williams (US20170326126A1), Goldstein (US20170280740A1), and Verzura (US20160106705A1).
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott (US20030012824A1). 
Regarding claim 1, pertaining to a composition for treating stress and/or anxiety in a patient comprising a cannabis, an herb, vitamin B, vitamin C and pharmaceutically acceptable excipient, Ott discloses as anti-stress and anxiety reducing composition (see title and abstract) comprising Cannabis Sativa, Passiflora Incamata (passion flower), and Melissa Officinalis (lemon balm) (see claim 7), vitamin B complex (see ¶ 0019) and other vitamins such as vitamin C, E or B12 (see ¶ 0020), and discloses where “The composition according to claim 20 wherein the carrier material is selected from the group consisting of invert sugar, sucrose, fructose, maltose, dextrose, polydextrose, polydextrin, glucose, and maltodextrin” (see claim 21) and all of these components can also act as, and are also known excipients.
Regarding claim 2, pertaining to the composition wherein the cannabis product is selected from the group consisting of cannabidiol (CBD), cannabidiol acid (CBDA), cannabinol (CBN), cannabigerol (CBG), cannabigerol acid (CBGA), cannabidivarin (CBDV), cannabidivarin acid (CBDVA), cannabinovarin (CBNV), cannabigerovarin (CBGV), cannabichromene (CBC),  naphthoylindole,  phenylacetylindole, a benzoylindole, a cyclohexylphenole, delta-9 tetrahydrocannabinol (THC or dronabinol), delta-8 tetrahydrocannabinol (D8-THC), tetrahydrocannabinol acid (THCA), tetrahydrocannabivarin (THCV), tetrahydrocannabivarin acid Cannabis Sativa is a plant that contains all of these cannabinoids, terpenes, flavonoid components and would inherently contain these compounds. Ott also discloses “The anxiety reducing compound is selected from herbal compounds and nonherbal compounds which exhibit anxiety reducing activity. The herbal compound may be in the form of ground plant or parts of plant, liquid extract of plant part, a semi-solid of plant part, and/or a powder extract of plant part” (see ¶ 0010). Thus the plant parts from Cannabis Sativa has not be limited to exclude any of these cannabinoids/compounds and would inherently contain them in the composition.
Regarding claim 6, pertaining to wherein the vitamin B is selected from the group consisting of Vitamin B1 (Thiamine); Vitamin B2 (Riboflavin); Vitamin B3 (Niacinamide); Vitamin B5 (Pantothenic Acid); Vitamin B6 (Pyridoxine); Vitamin B9 (Folate); Vitamin B12 (Cobalamin); and combinations thereof, Ott discloses vitamin B complex (see ¶ 0019) and other vitamins such as vitamin C, E or B12 (see ¶ 0020) and vitamin B complex is a B vitamin that comprises thiamine (vitamin B1), riboflavin (vitamin B2), niacin (vitamin B3), pantothenic acid (vitamin B5), pyridoxine (vitamin B6), biotin, folic acid, and the cobalamins (vitamin B12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US20030012824A1) as applied to claims 1-2 and 6 above, and further in view of Kleidon (WO2016094810A2).
Pertaining to the composition comprising cannabis, an herb, vitamins B and C and a pharmaceutically acceptable excipient, Ott teaches these prior components (see above rejections). Ott also teaches the use of the herbs Passiflora Incamata (passion flower), and Melissa Officinalis (lemon balm).
Regarding claims 4-5, the Ott teaches where the anxiety reducing compounds can be in the range of about 50 mg to about 500 mg (see 0013 and claim 24) which would encompass the range of the anxiety reducing compounds taught in the instant invention except for the lemon 
Regarding claim 7-10, pertaining to the vitamin concentrations, Ott also teaches Additional ingredients which may be added to the anti-stress composition include natural and/or artificial ingredients such as vitamins and “Such ingredients are known to those skilled in the art and preferably are used in the anti-stress compositions in an amount that corresponds to an amount generally recognized as both safe and effective by the United States Food & Drug Administration. For those additional ingredients for which no RDA and/or DV (daily value) has been officially promulgated, then an amount generally accepted in the art as both safe and efficacious may be utilized” (see 0018). It would be evident to a person skilled in the art to therefore utilize the vitamins within a safe and effective range and at suggested recommended dietary allowance suggested by the FDA and to also realize that these are encompassed within the instant taught ranges.
Also as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed 
Pertaining to the cannabis product being selected from the cannabinoids listed in claim 2, Ott does not specifically teach the composition having these components although the composition would inherently contain these components as mentioned in the above rejection.  
Ott does not specifically teach the ashwaganda herb in claim 3. 
Kleidon’s general disclosure is to microencapsulated cannabinoid compositions (see abstract).
Kleidon teaches a cannabinoid composition which comprises ashwaganda (see ¶ 0011 and ¶ 0014) and also teaches that the composition comprises vitamin C (see ¶ 0014), CBD and THC (claims 5 and 6), a pharmaceutically acceptable excipient (see ¶ 0015), and one or more herbal components; lemon balm, passion flower (see ¶ 0011 and ¶ 0014), essential oil from Melissa officinalis L.) (see ¶ 0012 and claim 12) and where the composition can be administered to a patient for reducing anxiety (see ¶  0115).
Regarding claims 11-12, pertaining to the composition comprising the cannabinoids between the ranges of about 1-30mg’s and 2.5 to 10mg’s per dose, Kleidon teaches where cannabinoids can be present in the range of 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, or 50 micrograms (see 0045, 0046, 0048, 0049) which would encompass the ranges in the instant invention.

Based on the disclosure by these references that these substances are used in compositions to treat anxiety, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat anxiety.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the teachings of Ott’s anti-stress and anxiety reducing composition comprising cannabis, vitamins B and C and pharmaceutically acceptable excipient along with the passion flower and lemon balm with that of Kledion’s cannabinoid composition comprising the ashwaganda herb because these herbs are well known in the art for treating anxiety and admixing them at different concentrations does not make it patentably distinct from the prior art unless the applicant can show some unexpected results from the claimed concentrations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655